        Case 9:20-cr-00019-DLC Document 51 Filed 12/02/20 Page 1 of 2



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

UNITED STATES OF AMERICA,                           CR 20–19–M–DLC

                     Plaintiff,

vs.                                                      ORDER

RAMUS LEO REDFOX,

                      Defendant.

      Due to the COVID-19 outbreak, and upon the Court’s Own Motion,

      IT IS ORDERED that the sentencing hearing currently scheduled for Friday,

December 11, 2020 at 1:30 p.m. is VACATED and RESET to commence via video

from Crossroads Correctional Center on Friday, December 11, 2020 at 1:30 p.m.

Counsel may appear in the courtroom prior to the hearing to video conference with

Defendant. If the Defendant objects to this hearing being held via video, he must

file a motion to continue the hearing by Wednesday, December 9, 2020 at noon to

allow time for the Defendant to be transported.

      The Clerk shall notify counsel and the U.S. Marshals Service of

this Order.
 Case 9:20-cr-00019-DLC Document 51 Filed 12/02/20 Page 2 of 2



DATED this 2nd day of December, 2020.
